          Case 2:19-cr-00325-DCN Document 52 Filed 07/23/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

    UNITED STATES OF AMERICA,
                                                      Case No. 2:19-cr-00325-DCN-1
          Plaintiff,
                                                      MEMORANDUM DECISION AND
    v.                                                ORDER

    CHRISTOPHER HOMER RANDLE,

          Defendant.


                                     I. INTRODUCTION

         Pending before the Court is Defendant Christopher Randle’s Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A). Dkt. 47. The Government

has filed an opposition to Randle’s Motion. Dkt. 49. Randle filed a supplemental motion

soon after. Dkt. 51.1 The matter is ripe for the Court’s consideration.

         Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motion without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B). Upon review, and for the reasons set forth below, the Court DENIES

the Motion.



1
  Randle need not have filed this document as a stand-alone motion as it is simply his Reply to the
Government’s Response to his Motion for Compassionate Release. Nevertheless, the Court will consider
the same.


MEMORANDUM DECISION AND ORDER - 1
        Case 2:19-cr-00325-DCN Document 52 Filed 07/23/21 Page 2 of 10




                                    II. BACKGROUND

       On October 16, 2019, a grand jury returned a three-count indictment charging

Randle with distribution of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(C). Dkt. 1. Randle pled guilty, and on May 5, 2020, the Court sentenced him to 57

months imprisonment followed by three years of supervised release. Dkt. 44. Randle is

serving his sentence at SeaTac Federal Detention Center (“FDC SeaTac”). His anticipated

release date is April 25, 2022.

       On July 17, 2020, Randle submitted a request for compassionate release to the

Warden at FDC SeaTac. Dkt. 47, at 4–5. The Warden denied the request thirteen days later.

Id. at 6–7. The request was predicated on Randle’s pulmonary embolism, blood clotting,

vein thrombosis, obesity, and the elevated risk presented by these conditions should Randle

contract COVID-19. Randle’s Bureau of Prisons (“BOP”) medical records indicate that he

has been diagnosed with chronic embolism and thrombosis of the blood vessels, high

cholesterol, and obesity. See generally Dkt. 50. Randle is currently taking medication for

all of these conditions. Id. Importantly, Randle has twice declined the COVID-19 vaccine

when offered the opportunity. Id. at 75–6. Randle’s present motion cites his blood clotting

conditions and his blood thinning medication as the reason for his refusal to be vaccinated.

Dkt. 47, at 2.

                                  III. LEGAL STANDARD

       Randle seeks compassionate release under the First Step Act (“FSA”), newly

amended 18 U.S.C. § 3582(c)(1)(A), which allows a court to modify a sentence under




MEMORANDUM DECISION AND ORDER - 2
          Case 2:19-cr-00325-DCN Document 52 Filed 07/23/21 Page 3 of 10




certain circumstances.2 In order to grant compassionate release, a district court must, as a

threshold matter, determine whether a defendant has exhausted his or her administrative

remedies. Id. Next, a district court may grant compassionate release only if “extraordinary

and compelling reasons warrant such a reduction,” and the reduction is “consistent with

applicable policy statements” issued by the U.S. Sentencing Commission.3 Id. If the latter

criteria are met, the district court must then consider the sentencing factors set forth in 18

U.S.C. § 3553(a) to the extent they are applicable. Id.; United States v. Rodriguez, 424 F.

Supp. 3d 674, 680 (N.D. Cal. 2019).

                                          IV. DISCUSSION

        A. Exhaustion of Administrative Remedies

        The FSA allows a motion for modification to be made by either the Director of the

BOP, or by a defendant “after the defendant has fully exhausted all administrative rights to

appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). In addition, “[e]xhaustion occurs when the BOP



2
 “Prior to the passage of the FSA, only the Director of the Bureau of Prisons . . . could file a motion for
compassionate release, and that very rarely happened.” United States v. Shields, 2019 WL 2359231, at *1
(N.D. Cal. June 4, 2019) (quoting United States v. Gutierrez, 2019 WL 1472320, at *1 (D.N.M. Apr. 3,
2019). The FSA amended 18 U.S.C. § 3582(c)(1)(A) to permit modification of a term of imprisonment
upon motion of the Director of the BOP or upon motion of the defendant after the defendant has exhausted
his/her administrative rights. FSA, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).
3
  Congress did not define what constitutes “extraordinary and compelling” reasons; instead, it deferred
consideration of the matter to the Sentencing Commission. Rodriguez, 424 F. Supp. 3d at 681 (citing 18
U.S.C. § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing
modification provisions in section 3582(c)(1)(A) of Title 18, shall describe what should be considered
extraordinary and compelling reasons for sentence reduction, including the criteria to be applied and a list
of specific examples.”).


MEMORANDUM DECISION AND ORDER - 3
        Case 2:19-cr-00325-DCN Document 52 Filed 07/23/21 Page 4 of 10




denies a defendant’s [motion for compassionate release].” United States v. Mondaca, No.

89-cr-0655 DMS, 2020 WL 1029024, at *2 (S.D. Cal. March 3, 2020).

      Randle submitted a request for Compassionate Release with the Warden on July 17,

2020, and his request was denied on July 30, 2020. Dkt. 47, at 4–7. Because Randle filed

his present motion after his request to the Warden was denied, the Court finds that he has

exhausted his administrative remedies.

      B. Extraordinary and Compelling Reasons

      Having determined that Randle has exhausted his administrative remedies, the Court

must next consider whether “extraordinary and compelling reasons” warrant a permanent

reduction in his sentence, and whether “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).

Randle bears the burden of establishing that compelling and extraordinary reasons exist to

justify compassionate release. United States v. Holden, 452 F. Supp. 3d 964, 969 (D. Or.

Apr. 6, 2020).

      Before passage of the FSA, the Sentencing Commission limited “extraordinary and

compelling reasons” to four scenarios: (A) medical conditions of the defendant; (B) age of

the defendant; (C) certain family circumstances; and (D) as determined by the Director of

the BOP, other extraordinary and compelling reasons that exist either separately or in

combination with the previously described categories. U.S.S.G. § 1B1.13 Application Note

1.

      However, the Sentencing Commission “never harmonized its policy statements with

the FSA.” Rodriguez, 424 F. Supp. 3d at 680 (quoting United States v. Brown, 411 F. Supp.


MEMORANDUM DECISION AND ORDER - 4
        Case 2:19-cr-00325-DCN Document 52 Filed 07/23/21 Page 5 of 10




3d 446, 449 (S.D. Iowa 2019)). “Rather, the outdated policy statements still assume

compassionate release ‘may be granted only upon motion by the Director of the Bureau of

Prisons.’” Brown, 411 F. Supp. 3d at 449 (quoting U.S.S.G. § 1B1.13 Application Note 1).

This assumption is no longer consistent with the law under the FSA, which allows

defendants to seek relief directly from the court. As such, the question of whether district

courts are strictly bound by the Sentencing Commission’s statements in U.S.S.G. § 1B1.13

when considering prisoners’ motions for compassionate release—as they are when

considering motions by the Director of the BOP—was momentarily left open. The Ninth

Circuit has recently answered that question in the negative. See United States v. Aruda, 993

F.3d 797, 801 (9th Cir. 2021) (holding that “the current version of U.S.S.G. § 1B1.13 is

not an ‘applicable policy statement[ ]’ for 18 U.S.C. § 3582(c)(1)(A) motions filed by a

defendant.”). Therefore, the guidelines in U.S.S.G. § 1B1.13 “may inform a district court’s

discretion for § 3582(c)(1)(A) motions filed by a defendant, but they are not binding.” Id.

       Nonetheless, Randle’s motion suggests that one of the specific scenarios set out in

U.S.S.G. § 1B1.13 applies in this case. He argues that the threat of contracting COVID-19,

in conjunction with an elevated risk of severe illness due to chronic embolism and

thrombosis of the blood vessels, high cholesterol, and obesity, constitutes an extraordinary

and compelling circumstance necessitating compassionate release under the “medical




MEMORANDUM DECISION AND ORDER - 5
         Case 2:19-cr-00325-DCN Document 52 Filed 07/23/21 Page 6 of 10




condition” scenario in subdivision (A) of U.S.S.G. 1B1.13, Application Note 1.4 Dkt. 47.

       As an initial matter, the Court notes that some of Randle’s medical conditions likely

do place him at a higher risk of contracting a severe form of COVID-19. The CDC lists

obesity and various heart and coronary conditions as underlying health conditions that can

place individuals at an increased risk of severe illness from COVID-19.5 However, the

Government argues, and the Court agrees, that Randle’s refusal to receive a COVID-19

vaccine weighs heavily against a finding of extraordinary and compelling circumstances.

       The Government points out that many courts have found that prisoners who refuse

COVID-19 vaccinations cannot present extraordinary and compelling circumstances, even




4
  The “medical condition of the defendant” may constitute an extraordinary and compelling reason for
release where:

       (A)     Medical Condition of the Defendant.—

       (i)     The defendant is suffering from a terminal illness (i.e., a serious and advanced
               illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
               a probability of death within a specific time period) is not required. Examples
               include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
               stage organ disease, and advanced dementia.

       (ii)    The defendant is—

       (I)     suffering from a serious physical or medical condition,

       (II)    suffering from a serious functional or cognitive impairment, or

       (III)   experiencing deteriorating physical or mental health because of the aging process,

       that substantially diminishes the ability of the defendant to provide self-care within the
       environment of a correctional facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13, Application Note 1(A).
5
 CDC Updates, People with Certain Medical Conditions, (Updated May 13, 2021)
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html.


MEMORANDUM DECISION AND ORDER - 6
          Case 2:19-cr-00325-DCN Document 52 Filed 07/23/21 Page 7 of 10




in the presence of underlying health conditions. See United States v. Jackson, 2021 WL

1145903 (E.D. Pa. Mar. 25, 2021) (noting that a prisoner suffering from obesity, type II

diabetes, hypothyroidism, hypertension, asthma, and high cholesterol did not present

extraordinary and compelling circumstances because there was “no apparent medical

reason” that the prisoner declined the vaccine); United States v. Austin, 2021 WL 1137987,

*2 (E.D. Mich. Mar. 25, 2021) (holding that “[a] prisoner cannot on the one hand point to

the risk of severe illness, while on the other hand refuse to participate in basic precautionary

measures such as vaccination”).6 The Court agrees with this reasoning. It makes little sense

for a prisoner to argue that he must be released because of the risk posed by COVID-19

while at the same time refusing to take a readily available vaccine that mitigates that risk

almost entirely. Indeed, doing so would likely encourage prisoners to remain unvaccinated.

        Additionally, there is no evidence to suggest that Randle would be at lower risk to

contract the virus if he were released. Multiple courts have denied compassionate release

to prisoners, even those with high-risk medical conditions, because many of them would

likely be less-exposed to the pandemic by remaining at the prison. See United States v.




6
  The Court acknowledges Randle’s claim that he was “unable to take the COVID-19 vaccine while
incarcerated due to his blood clot issues and blood thinner medication.” Dkt. 47, at 2. However, the vaccine
consent forms in Randle’s BOP medical files indicate that he was given “the opportunity to ask questions
about the benefits and risks of vaccination.” Id. Moreover, the Government points out that the CDC has
indicated that patients with disorders which require blood thinners “may be given [any COVID-19 vaccine],
if a physician familiar with the patient’s bleeding risk determines that the vaccine can be administered
intramuscularly with reasonable safety.” Dkt. 49, at 12. Indeed, Randle has not pointed the Court to any
research, article or record that demonstrates that patients taking blood thinners should not be vaccinated for
Covid-19.

https://www.cdc.gov/vaccines/covid-19/downloads/pre-vaccination-screening-
form.pdf#:~:text=As%20with%20all%20vaccines%2C,intramuscularly%20with%20reasonable%20safety


MEMORANDUM DECISION AND ORDER - 7
          Case 2:19-cr-00325-DCN Document 52 Filed 07/23/21 Page 8 of 10




Singui, 2020 WL 2523114, at *4 (C.D. Cal. May 12, 2020) (denying compassionate release

to inmate with diabetes, high blood pressure, and high cholesterol; observing that “there is

little evidence that [the defendant] is presently at greater risk of contracting the virus at

MDC than in the general population: MDC has no current reported infections, inmates at

MDC are housed in separate units, and the staff at MDC has undertaken a variety of

interventions [] to prevent the virus from reaching and spreading within the prison”);

United States v. Hembry, 2020 WL 1821930, at *2 (N.D. Cal. Apr. 10, 2020) (denying

motion for inmate with diabetes based on COVID-19 risks where, inter alia, the

incarcerated movant was “housed at a facility with no reported infections”). Indeed, as of

July 20, 2021, FDC SeaTac has reported zero active cases among inmates and only one

active case among staff.7

        The Government also argues that the 18 U.S.C. § 3553(a) factors weigh against

Randle’s release.8 Dkt. 49, at 9–11. The Court agrees. Randle has failed to demonstrate



7
 Federal Bureau of Prisons, COVID-19 Information, available at https://www.bop.gov/coronavirus/ (last
accessed July 20, 2021).
8
  Factors To Be Considered in Imposing a Sentence.—The court shall impose a sentence sufficient, but not
greater than necessary, to comply with the purposes set forth in paragraph (2) of this subsection. The court,
in determining the particular sentence to be imposed, shall consider—[. . .]

        (2) the need for the sentence imposed—

        (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide just
        punishment for the offense;

        (B) to afford adequate deterrence to criminal conduct;

        (C) to protect the public from further crimes of the defendant; and




MEMORANDUM DECISION AND ORDER - 8
        Case 2:19-cr-00325-DCN Document 52 Filed 07/23/21 Page 9 of 10




how release, after having served about half of t a sentence for a serious drug crime, reflects

the seriousness of the offense, promotes respect for the law, and provides just punishment

for the offense. As outlined by the Presentence Investigation Report, Randle distributed

sizeable quantities of methamphetamine on many occasions. Dkt. 40. He has a lengthy

criminal history that spans nearly four decades. Id. That history includes violent and

nonviolent offenses and both state and federal felonies. Id. And despite multiple, lengthy,

prison sentences, Randle has continued to recidivate. The Court agrees with the

Government’s argument that the public is currently best protected by Randle’s continued

incarceration. As such, all four factors set forth in U.S.C. § 3553(a)(2) weigh against

releasing Randle early.

       In sum, the Court finds that Randle has exhausted his administrative remedies.

However, Randle has failed to demonstrate an “extraordinary and compelling reason” for

his release, and has failed to show that such a reduction in his sentence is consistent with

the goals of the 18 U.S.C. § 3553(a) sentencing factors. Weighing all relevant factors, the

Court cannot depart from its prior sentence and release Randle at this time. Accordingly,

the Court must DENY Randle’s motion.

///
///
///




       (D) to provide the defendant with needed educational or vocational training, medical care, or other
       correctional treatment in the most effective manner;

18 U.S.C. § 3553(a).


MEMORANDUM DECISION AND ORDER - 9
     Case 2:19-cr-00325-DCN Document 52 Filed 07/23/21 Page 10 of 10




                                  V. ORDER

The Court HEREBY ORDERS:

     1. Randle’s Motion for Compassionate Release (Dkt. 47) is DENIED.

     2. Randle’s Motion For Judicial Notice (Dkt. 51) is GRANTED.


                                           DATED: July 23, 2021


                                           _________________________
                                           David C. Nye
                                           Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 10
